                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 UNITED STATES OF AMERICA,                     §
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §
                                                     Case No. 3:21-cv-173-KC
                                               §
 THE STATE OF TEXAS; GREG ABBOTT, in           §
 his official capacity as Governor of Texas,   §
                                               §
        Defendants.                            §


                                     NOTICE OF FILING
       Defendants the State of Texas and Greg Abbott, in his official capacity as Governor of

Texas, hereby submit a copy of the material presented by Defendants’ counsel during the hearing

on Plaintiff’s Motion for Preliminary Injunction held August 13, 2021.
Date: August 13, 2021                   Respectfully submitted.

KEN PAXTON                              /s/ Patrick K. Sweeten
Attorney General of Texas               PATRICK K. SWEETEN
                                        Deputy Attorney General for Special Litigation
BRENT WEBSTER                           Tex. State Bar No. 00798537
First Assistant Attorney General
                                        WILLIAM T. THOMPSON
JUDD E. STONE II                        Deputy Chief, Special Litigation Unit
Solicitor General                       Tex. State Bar No. 24088531
Tex. State Bar No. 24076720
                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548 (MC-009)
                                        Austin, Texas 78711-2548
                                        Tel.: (512) 463-2100
                                        Fax: (512) 457-4410
                                        judd.stone@oag.texas.gov
                                        patrick.sweeten@oag.texas.gov
                                        will.thompson@oag.texas.gov

                                        COUNSEL FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

       I certify that on August 13, 2021, a true and accurate copy of the foregoing document was

filed electronically (via CM/ECF) and served on all counsel of record.

                                            /s/ Patrick K. Sweeten
                                            PATRICK K. SWEETEN
